            Case 1:20-cv-00084-LY-SH Document 6 Filed 09/20/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
    THE BANK OF NEW YORK MELLON,                     §
    AS TRUSTEE FOR THE ABFS                          §
    MORTGAGE LOAN TRUST 2003-2,                      §
    MORTGAGE PASS-THROUGH                            §
    CERTIFICATES, SERIES 2003-2,                     §             Case No. 1:20-CV-084-LY-SH
                Plaintiff                            §
                                                     §
       v.                                            §
                                                     §
    HESTER REESE,                                    §
              Defendant                              §

                                                ORDER

      Before the Court is Plaintiff’s Motion to Appoint Ad Litem, filed August 27, 2020 (Dkt. 5).

On April 29, 2020, the District Court referred all pending and future nondispositive and dispositive

motions to the undersigned Magistrate Judge for resolution and Report and Recommendation,

pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of Appendix C

of the Local Rules of the United States District Court for the Western District of Texas.

                                          I.   Background

      On September 25, 2003, Lonnie Reese (“Mr. Reese”) executed a Texas Home Equity Note in

the principal amount of $55,900 (“Note”) for real property located at 733 Martin Luther King

Blvd., Elgin, Texas 78621 (the “Property”), payable to Home American Credit INC DBA Upland

MTG (“Home American”). Dkt. 1-1 at 5. Concurrently with execution of the Note, Mr. Reese and

Hester Reese1 (“Defendant”) executed a Deed of Trust granting Home American and its successors

and assigns a security interest in the Property. Id. at 22. On January 21, 2012, the Deed of Trust

and Note (together, the “Loan”) were assigned and transferred to The Bank of New York Mellon,


1
  The Court assumes that Defendant is Mr. Reese’s widow, but the parties have not conclusively stated that
in their pleadings.
         Case 1:20-cv-00084-LY-SH Document 6 Filed 09/20/20 Page 2 of 4




as Trustee for the ABFS Mortgage Loan Trust 2003-2, Mortgage Pass-Through Certificates, Series

2003-2 (“Plaintiff”). Id. at 31.

    On November 13, 2018, Mr. Reese passed away, and Defendant acquired all interest in the

Property. On February 11, 2019, Plaintiff sent to Defendant a Notice of Default, notifying her that

the Loan was in default and that she had 30 days to cure the default or the Property would be

foreclosed on. Id. at 33. Defendant failed to cure the default and Plaintiff accelerated the debt. On

January 23, 2020, Plaintiff filed this lawsuit against Defendant, seeking a declaratory judgment to

establish a statutory probate lien and to foreclose on the Property. Dkt. 1.

    Defendant, “an elderly widow with dementia,” sought assistance from Advocacy Outreach, a

social services organization in Elgin, Texas. Dkt. 5-1 at 2. On February 6, 2020, Beth Rolingson,

the Executive Director of Advocacy Outreach, sent Plaintiff’s counsel a letter, stating in part:

                Because of her cognitive impairment, Ms. Reese is in need of
                representation. She does not have the means to hire an attorney. We
                are a social services organization attempting to help her to gather
                and submit the documents required so that she does not lose her
                home and become homeless.

Id. Ms. Rolingson’s letter also attached Defendant’s “Answer” to the lawsuit and “Request for

Representation,” alleging the following:

                1. Respondent generally denies the allegations in Petitioner’s
                Original Petition.

                2. Respondent, Lonnie Edward Reese, is deceased. Respondent,
                Hester Reese, is an elderly individual with cognitive impairment.

                3. Respondent, Hester Reese, attempted to continue making
                monthly payments for the property now under an application for
                foreclosure. Petitioner returned payments.

                4. Respondent, Hester Reese, attempted to comply with
                requirements to extend the mortgage but because of Respondent’s
                cognitive limitations, she was unable to satisfy the lender.



                                                   2
            Case 1:20-cv-00084-LY-SH Document 6 Filed 09/20/20 Page 3 of 4




                5. Respondent requests the Court to appoint a Guardian Ad Litem to
                insure an equitable conclusion to this Cause.

Id. at 3.

    In its motion, Plaintiff joins Defendant in asking the Court to appoint a guardian ad litem to

represent Defendant, pursuant to Federal Rule of Civil Procedure 17(c)(2). Accordingly,

Defendant’s Motion is unopposed.

                                         II.    Analysis

    Rule 17(c)(2) provides that:

                A minor or an incompetent person who does not have a duly
                appointed representative may sue by a next friend or by a guardian
                ad litem. The court must appoint a guardian ad litem—or issue
                another appropriate order—to protect a minor or incompetent person
                who is unrepresented in an action.

Individuals are incompetent for Rule 17 purposes if they lack the capacity to litigate under the law

of their domicile. Magallon v. Livingston, 453 F.3d 268, 271 (5th Cir. 2006). “In Texas, the

standard is whether individuals, by reason of mental or bodily infirmity, [are] incapable of properly

caring for their own interests in the litigation.” Id. (quoting Lindly v. Lindly, 113 S.W. 750, 752

(1908)); Berger v. Berger, 578 S.W.2d 547, 549 (Tex. Civ. App.—Houston [1st Dist.] 1979, no

writ)). Both parties agree that because of her cognitive impairment, Defendant is incapable of

properly caring for her own interests in this case.

    Because Defendant is unrepresented and incompetent, the Court agrees that appointing a

guardian ad litem is necessary to protect her interests. See United States v. Simmons, 590 F. App’x

367, 369 (5th Cir. 2014) (“D.M. is unrepresented; thus, under Rule 17(c)(2), the district court must

appoint a guardian ad litem or ‘issue another appropriate order’ to protect her interests.”).

Accordingly, the Court GRANTS Plaintiff’s Motion to Appoint Ad Litem (Dkt. 5) and HEREBY

APPOINTS attorney Jennifer Librach Nall, partner, Baker Botts L.L.P., 98 San Jacinto Blvd.,


                                                      3
          Case 1:20-cv-00084-LY-SH Document 6 Filed 09/20/20 Page 4 of 4




Suite 1500, Austin, TX 78701, jennifer.nall@bakerbotts.com, as guardian ad litem to represent

Defendant Hester Reese’s interests in this litigation. IT IS FURTHER ORDERED that the Clerk

notify Ms. Nall of all filings in this case.

    SIGNED on September 20, 2020.


                                                SUSAN HIGHTOWER
                                                UNITED STATES MAGISTRATE JUDGE




                                               4
